NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                           901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                           CORPUS CHRISTI, TEXAS 78401
                                                                           361-888-0416 (TEL)
JUSTICES
                                                                           361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                           HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                           ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                           EDINBURG, TEXAS 78539
                                                                           956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas              956-318-2403 (FAX)



                                            July 31, 2014

      Hon. Luis V. Saenz                           Hon. John T. Blaylock
      District Attorney                            Attorney at Law
      964 E. Harrison                              422 E. Harrison
      Brownsville, TX 78520-7123                   Harlingen, TX 78550
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00637-CR
      Tr.Ct.No. 2012-DCL-3983-A
      Style:    International Fidelity Insurance Company d/b/a Roque Bail Bonds v. The
                State of Texas

              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: State Prosecuting Attorney * DELIVERED VIA E-MAIL *
           107th District Court * DELIVERED VIA E-MAIL *
           Hon. Aurora De La Garza, Cameron County District Clerk * DELIVERED VIA E-
           MAIL *
           Hon. J. Rolando Olvera Jr., Presiding Judge, 5th Administrative Judicial Region *
           DELIVERED VIA E-MAIL *